Title: From George Washington to Benjamin Lincoln, 27 April 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir
                            Head Quarters Newburgh April 27. 1782.
                        
                        Finding the Commissioners appointed to liquidate the accounts of Monies due for the maintenance of Prisoners,
                            and make permanent provision for their future support, have seperated without accomplishing any thing; I think it highly
                            expedient that measures should be adopted, at this moment, for taking the German Prisoners of War into our service: as
                            this measure has been considerably agitated, I shall not amplify upon the justice and propriety of it, which to me seem
                            very obvious. I am equally well persuaded of the policy there will be in augmenting every Company, with at least ten of
                            these men, or more if they can be obtained: for I am convinced that, by such an incorporation, they will make exceedingly
                            cheap & valuable Recruits; and being ablebodied & disciplined Men will give a strength & solidity
                            to our Regts which they will not otherwise acquire this Campaign. All my accounts respecting the recruiting service are
                            unfavorable; indeed, not a single Recruit has arrived (to my knowledge) from any State except Rhode Island, in consequence
                            of the Requisition of Congress in December last. 
                        Should the plan be adopted by Congress, the sooner it is carried into execution the better. In that case, I
                            think, the Men ought to be recruited for the Continent, & not carried to the credit of the States quotas, with
                            whose Lines they are to serve: for without making any alteration in the Establishment, they may be annexed to their Regt
                            in such a manner, as that they can be formed in distinct Corps, whenever their fidelity and attachment shall be
                            sufficiently evinced, if circumstances should require. All the matters of bounty  & encouragement being arranged
                            with the Financier, and the particulars of the scheme adjusted: As soon as provision shall be made for their subsistance
                            on the journey, I will detach a Captian & Subaltern from every Regiment to receive & conduct them to the
                            Army, so as that they may certainly join the respective Regts at farthest by the first of June. In the interim, I would
                            beg leave to propose (lest the Enemy should attempt to counteract the design) that the business should be kept secret,
                            until it is ripe for execution, & then be negociated by some Gentleman of address appointed for the purpose—I
                            request an answer as speedily as possible, and have the honor to be your Most Obedt Servant
                        
                            Go: Washington
                        
                        
                            P.S. I am just favored with your Letters of the 20th & 23d Inst. I think it would be well to permit
                                such of the Prisoners mentioned by you, to return to their Corps as can procure testimonials in their favor: I submit
                                the matter to your discretion.
                        

                    